                                             1    Laurie Edelstein (Bar No. 164466)
                                                  STEPTOE & JOHNSON LLP
                                             2    One Market Plaza
                                                  Spear Tower, Suite 3900
                                             3    San Francisco, CA 94105
                                                  Phone: (415) 365-6700
                                             4    Fax: (415) 365-6699
                                                  ledelstein@steptoe.com
                                             5
                                                  Patricia B. Palacios (pro hac vice to be filed)
                                             6    STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Ave. NW
                                             7    Washington, DC 20036
                                                  Phone: (202) 429-3000
                                             8    Fax: (202) 429-3902
                                                  ppalacios@steptoe.com
                                             9
                                                  William R. Andrichik (pro hac vice to be filed)
                                            10    STEPTOE & JOHNSON LLP
One Market Plaza, Spear Tower, Suite 3900




                                                  227 West Monroe Street
                                            11    Suite 4700
                                                  Chicago, IL 60606
     STEPTOE & JOHNSON LLP




                                            12    Phone: (312) 577-1300
       San Francisco, CA 94105




                                                  Fax: (312) 577-1370
                                            13    wandrichik@steptoe.com

                                            14

                                            15                                UNITED STATES DISTRICT COURT

                                            16                              EASTERN DISTRICT OF CALIFORNIA

                                            17                                      SACRAMENTO DIVISION

                                            18   DENNIS MAGANA, SCOTT SWINDELL, and )
                                                 DAVID TOROSYAN, on behalf of themselves and )
                                            19   all others similarly situated,              )
                                                                                             )
                                            20                      Plaintiffs,              )
                                                                                             )      No. 19 Civ. 01572 (JAM)
                                            21                                               )
                                                         v.                                  )      ORDER GRANTING JOINT
                                            22                                               )      STIPULATION TO EXTEND THE
                                                 ADTALEM GLOBAL EDUCATION INC.,              )      DEADLINE FOR DEFENDANTS’
                                            23   formerly known as DEVRY EDUCATION           )      RESPONSE TO COMPLAINT
                                                 GROUP INC., a Delaware Corporation, DEVRY )
                                            24   UNIVERSITY, INC., a Delaware Corporation,   )      Judge:       Hon. John A. Mendez
                                                                                             )
                                            25                      Defendants.              )
                                                                                             )
                                            26                                               )
                                                                                             )
                                            27                                               )
                                                                                             )
                                            28

                                                 [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFS.’ RESPONSE TO COMPLAINT
                                                 No. 19 Civ. 01572 (JAM)
                                             1                     ORDER ON JOINT STIPULATION TO
                                                     EXTEND THE DEADLINE FOR DEFENDANTS’ RESPONSE TO COMPLAINT
                                             2

                                             3          This Court, having reviewed and considered the Parties’ Joint Stipulation to Extend the
                                             4   Deadline for Defendants’ Response to Complaint, finds that in light of the scheduled mediation
                                             5   in a related case, Robby Brown v. Adtalem Global Education Inc., et al. (W.D. Mo., No. 4:19-cv-
                                             6   00250), on December 17, 2019, an extension of the deadline for Defendants to respond to the
                                             7   Complaint is appropriate. Accordingly, IT IS HEREBY ORDERED that all deadlines to respond
                                             8   to the Complaint are hereby EXTENDED. IT IS FURTHER ORDERED that the Parties will
                                             9   report to this Court the outcome of the mediation no later than January 17, 2020.
                                            10
One Market Plaza, Spear Tower, Suite 3900




                                            11          IT IS SO ORDERED
     STEPTOE & JOHNSON LLP




                                            12
       San Francisco, CA 94105




                                            13   DATED: October 22, 2019
                                            14

                                            15                                                  /s/ John A. Mendez________________________
                                                                                                HON. JOHN A. MENDEZ
                                            16                                                  UNITED STATES DISTRICT COURT JUDGE
                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFS.’ RESPONSE TO COMPLAINT
                                                 No. 19 Civ. 01572 (JAM)
                                                                                                 1
